EXHIBIT 10.50

AMENDMENT NUMBER 1

TO THE

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN

FOR DIRECTORS OF

AMSOUTH BANCORPORATION

(the “Plan”)

Regions Financial Corporation, successor to AmSouth Bancorporation, hereby
amends the Plan effective November 4, 2006, as follows:

 

1. By adding a new section 2.5 as follows:

2.5 Termination of Deferrals and Participation. On and after November 4, 2006,
no new Participants shall be admitted into the Plan. On and after January 1,
2007, no retainers or fees earned on or after that date may be deferred into the
Plan. Earnings on Accounts shall continue to accrue as described in Article IV
until payment of Benefits is made in accordance with Article V hereof.

IN WITNESS WHEREOF, Regions Financial Corporation has executed this Amendment
Number 1 on this day of November, 2006, to be effective as provided above.

 

REGIONS FINANCIAL CORPORATION By:   /s/ C. Dowd Ritter   C. Dowd Ritter Its:  
President and Chief Executive Officer

 

ATTEST: By:   /s/ Carl L. Gorday Its:   Assistant Secretary